Citation Nr: 1112150	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for paroxysmal atrial tachycardia due to service-connected traumatic brain injury.

2. Entitlement to service connection for left upper extremity tremor due to service-connected traumatic brain injury.

3. Entitlement to service connection for hypertension due to service-connected traumatic brain injury.

4. Entitlement to service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease) due to service-connected traumatic brain injury.

5. Entitlement to service connection for positional vertigo due to service-connected traumatic brain injury.

6. Entitlement to service connection for sleep apnea due to service-connected traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to April 1953, including combat service during the Korean Conflict, and his decorations include the Purple Heart Medal.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was previously remanded by the Board in July 2010 for further development of the record.  

The issue of entitlement to service connection for heart disease/atherosclerosis, status post myocardial infarction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's paroxysmal atrial tachycardia, left upper extremity tremor, hypertension, positional vertigo, and sleep apnea are secondary to his service- connected traumatic brain injury.  


CONCLUSION OF LAW

Paroxysmal atrial tachycardia, left upper extremity tremor, hypertension, positional vertigo, and sleep apnea have not been shown to have been incurred, caused, or aggravated as secondary to service-connected traumatic brain injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2006, December 2006, and February 2007, prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records and post service treatment VA and private treatment records.  He has been afforded two VA examinations in association with his claims.   

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  There is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case. See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any question as to an appropriate disability rating or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection 

The Veteran primarily contends that he has various disabilities, including paroxysmal atrial tachycardia, left upper extremity tremor, hypertension, heart disease (remanded herein), positional vertigo, and sleep apnea, which are the result of his service-connected traumatic brain injury.  In this regard, service treatment records reveal that the Veteran was hit by mortar fragments and sustained a wound to the left parieto-occipital area of the skull.  He is currently service-connected for this injury and residuals thereof.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If arteriosclerosis or hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then these disabilities are presumed to have been incurred during active service, even though there is no evidence of them during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Again, the Veteran's contends that the above-mentioned conditions are secondary to his service-connected traumatic brain injury.  

As an initial matter the Board notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a left upper extremity disorder; a cardiovascular disability and/or hypertension; heart disease or myocardial infarction; tachycardia; vertigo; and/or sleep apnea.  Service records do confirm that the Veteran sustained a missile wound to the head, shell fragmentation (no artery or nerve involvement).  Again, it is this injury from which the Veteran's secondary service connection claims are based.  

The Veteran underwent a VA examination in May 2007.  With respect to arrhythmia/tachycardia, a contemporaneous EKG showed sinus bradycardia at 56 beats per minute with no evidence of previous myocardial infarction noted.  There was also no evidence any sustained change in heart rhythm from sinus except for short bouts of atrial fibrillation.  

With respect the vertigo claim, the examiner noted that it was "difficult" to get a true picture of episodic dizziness; the balance problems occurred mostly with extension of the neck and looking upwards.  His gait was stable. 

With respect to the heart, the examiner noted that he had no history of angina, shortness of breath, fatigue, dizziness, or syncope.  He did acknowledge that reported dizziness had been associated with arrhythmia but without syncopal episodes.  The examiner also noted that, through his review of the Veteran's history, he found no evidence of hospitalization for myocardial infarction or congestive heart failure.  Nor did he find evidence of previous invasive surgeries, such as bypass or angioplasty.  It was noted that he was currently on medication to low his heart rate and control bouts of atrial fibrillation.  Hypertension was noted as having existed "for many years" and "post-service."  

With respect to the upper extremity tremor, the Veteran reported that it was mostly noted in his left hand and occurred when doing intricate or fine motion/movements.  A predominant intention tremor of the left arm was present upon physical examination.  

With respect to sleep apnea, pulmonary function studies showed a very mild degree of restrictive ventilator defect.  Previous sleep studies revealed very mild sleep apnea.  

The VA examiner detailed the Veteran's in-service fragment wound to the head.  He indicated that there was no evidence of a history of seizures or neurologic defects from this wound.  

After reviewing the Veteran's claims file, to include his service treatment records, post-service treatment records, and taking into account the Veteran's own reported history, the VA examiner opined that none of the claimed illnesses/conditions were related to or caused by his service-connected injury.  With respect to the claimed heart disease, he additionally noted that he could find "no evidence of myocardial infarction or ischemic heart disease."  He provided little rationale except to note that he found "no medical evidence of a relationship between the existing illnesses" and the service-connected head injury of 1952.  

In July 2010, the Board remanded the case to obtain an addendum to the May 2007 examination.  The examiner was specifically asked to provide a rationale for his conclusions and to comment upon aggravation. See Allen, supra.  

In December 2010, a new VA examination was conducted.  With respect to the heart, diagnoses included the following: a normal sinus rhythm and history of atrial fibrillation, with no objective evidence of tachycardia on examination.  The VA examiner opined that the atrial fibrillation was not caused by, aggravated by, or a otherwise a result of his service connected traumatic brain injury.  The examiner's opinion was based upon a review of the available medical records, medical literature, and clinical experience.  He stated that he knew of "no available medical literature to support a cause/effect relationship or aggravation" between tachycardia and the Veteran's service connected TBI.  

Notably, with respect to heart disease, the VA examiner was unable to provide a current diagnosis as there was no evidence of ischemic heart disease or congestive heart failure by history or upon physical examination.  Accordingly, since there was no objective evidence of heart disease, no opined was provided.  

With respect to hypertension, the examiner noted that a previous diagnosis of hypertension had been established; however, he opined that the condition was not caused or aggravated by, or a result of the service-connected brain injury.  The examiner's opinion was based upon a review of the available medical records, medical literature, and clinical experience.  He stated that he knew of "no available medical literature to support a cause/effect relationship or aggravation" between hypertension and the Veteran's service connected TBI.  

With respect to vertigo, the Veteran again reported that a sudden change in position and/or "looking up" would result in dizziness which would resolve immediately when looking back downwards.  There was a noted history of tinnitus and hearing loss.  The pertinent diagnosis was benign paroxysmal positional vertigo.  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that the vertigo was not caused or aggravated by, or a result of the service-connected brain injury.  His opinion was based upon a review of the available medical records, medical literature, and clinical experience.  He stated that he knew of "no available medical literature to support a cause/effect relationship or aggravation" between vertigo and the Veteran's service connected TBI.  He further reasoned that, in general, benign paroxysmal positional vertigo is a disorder caused by problems in the inner ear.  

With respect to the tremors, the Veteran stated that he had been experiencing a tremor of his left hand since the 1960's.  He also claimed that he now experiences tremors in the right extremity as well.  Pertinent diagnoses included essential tremor, left and right.  The examiner opined that the tremor was not caused or aggravated by, or a result of the service-connected brain injury.  His opinion was based upon a review of the available medical records, medical literature, and clinical experience.  He stated that he knew of "no available medical literature to support a cause/effect relationship or aggravation" between an essential tremor and the Veteran's service connected TBI.  He further reasoned that essential tremors can start at anytime in life and that they tended to affect hands and arms.  

With respect to sleep apnea, the examiner noted that such condition had been previously diagnosed by sleep study.  He opined that the "mild sleep disorder breathing" was not caused by or aggravated by or a result of his service-connected brain injury.  His opinion was based upon a review of the available medical records, medical literature, and clinical experience.  He stated that he knew of "no available medical literature to support a cause/effect relationship or aggravation" between the sleep disorder and the Veteran's service connected TBI.  It was noted that the Veteran reported improved symptoms with the use of a new mouth appliance at bedtime, thus suggesting no aggravation.  Moreover, the examiner cited to medical literature which showed that sleep architecture changes with age and that, in general, sleep number of arousals and the amount of wakefulness increase in later years.  Finally, the VA examiner stated that he agreed with a previous assessment by Dr. Wabha that the Veteran's mild sleep disordered breathing was suggestive of upper airway obstruction.  

For all of the aforementioned conditions, the December 2010 VA examiner stated that he had reviewed the Veteran's service treatment records and found no documentation of the claimed disorders/disabilities therein.   


Discussion

In light of the evidence of record outlined above, the Board finds that secondary service connection for atrial tachycardia, hypertension, left upper extremity tremor, positional vertigo, and sleep apnea, is not warranted.  

In this regard, the May 2007 VA examiner opined that none of the claimed conditions were related to the service-connected TBI.  Elaborating on the May 2007 opinion, the December 2010 examiner found that none of claimed conditions were caused by, aggravated by, or a result of the service-connected traumatic brain injury.  The examiner's reasoning was based on review of the claims file, the Veteran's contentions, current medical literature, and his own clinical experience.  In particular, for each condition, he noted that he knew of no medical literature to support a causal relationship between any of the Veteran's claimed disorders and traumatic brain injury.  

The 2005 and 2007 VA examiner's opinions were based on a review of the claims file, including the Veteran's lay statements; furthermore, the May 2007 opinion, provided well-reasoned medical conclusions that are supported by the record.  Accordingly, the most probative medical evidence of record shows no relationship between any of the claimed disorders and service-connected traumatic brain injury.  Moreover, record contains no medical opinions to the contrary.  Thus, secondary service connection for atrial tachycardia, hypertension, left upper extremity tremor, positional vertigo, and sleep apnea is not warranted. 

With respect to the Veteran's own lay contentions that the claimed disorders are related to service-connected traumatic brain injury, a lay person is generally not capable of opining on matters requiring medical knowledge.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, the Board finds the Veteran's contentions regarding the etiology of his claimed disorders are of little probative weight given his lack of demonstrated medical expertise.  The Board finds that the greatest probative weight should be accorded the 2007 and 2010 VA examiners' opinions which do not establish a relationship between the Veteran's atrial tachycardia, hypertension, left upper extremity tremor, positional vertigo, and/or sleep apnea and his service-connected traumatic brain injury.  In this regard, the Board finds the 2010 examiner's opinion to be particularly probative because it was based on a review of the claims file and provided a well-supported medical opinion with respect to secondary service connection and aggravation. See Prejean, supra; see also Guerrieri, supra.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for atrial tachycardia, hypertension, left upper extremity tremor, positional vertigo, and sleep apnea as secondary to service connected traumatic brain injury. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In reaching these determinations, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated combat service in Korea, for which he was awarded the Purple Heart Medal.  Although the Board is sympathetic to his claims, because the preponderance of the medical evidence is against the claims, the Board is without authority to grant his claims and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Entitlement to service connection for paroxysmal atrial tachycardia due to service-connected traumatic brain injury is denied. 

Entitlement to service connection for left upper extremity tremor due to service-connected traumatic brain injury is denied. 

Entitlement to service connection for hypertension due to service-connected traumatic brain injury is denied. 

Entitlement to service connection for positional vertigo due to service-connected traumatic brain injury is denied. 

Entitlement to service connection for sleep apnea due to service-connected traumatic brain injury is denied. 


REMAND

Unfortunately, another remand is required.  The Veteran is claiming that his heart disease/atherosclerosis, status post myocardial infarction is secondary to the service-connected traumatic brain injury.  However, it is unclear as to whether the Veteran has a current diagnosis of heart disease/coronary artery disease, status post myocardial infarction.  

As noted in the "REASONS AND BASES" portion of this decision above, neither the May 2007 VA examiner nor the December 2010 VA examiner found evidence of ischemic heart disease, atherosclerosis, or prior myocardial infarction.  Their assessments were apparently based upon a physical examination of the Veteran as well as review of the entire claims file.  Because the examiners found no evidence of a current heart disease disorder, they provided no opinions as to secondary service connection and/or aggravation.  However, the record contains other medical evidence that conflicts with the VA examiners' findings.  For example, a private treatment note in November 1980 indicates that the Veteran's complaints were consistent with anterior ischemia and that "old inferior wall damage" could not be excluded.  An August 1982 private treatment note shows that an ECG revealed "old inferior wall infarct" and a diagnosis of anterior wall ischemia.  Later, in March 2002, an ECG showed an unconfirmed "probable inferior infarct."  And finally, in March 2006, a private ECG report shows that the Veteran had mild to moderate atherosclerotic plauqing at the right carotid artery, and some mild atherosclerotic plauqing at the left carotid.  It was noted that the plauqing was causing some mild to moderate narrowing near the right carotid.  

Again, the VA examiners failed to provide an opinion with respect to heart disease because they found no evidence of current heart disease or prior myocardial infarction.  However, this appears inconsistent with the other private medical findings outlined above.  Based on these consistencies, the Board finds that the Veteran should be afforded another VA examination and opinion to determine whether he has a current heart disease disability, and if so, whether such condition is caused or aggravated by his traumatic brain injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine whether he has a current heart disability, to include ischemic heart disease, coronary artery disease, atherosclerosis/arteriosclerosis, or any residuals related to the confirmed old inferior wall infarct damage noted above.  The examiner must specifically discuss the private medical findings related to mild to moderate atherosclerotic plauqing in March of 2006, as well as the documented prior inferior wall infarct damage in 1982, and confirmed "probable inferior infarct" in 2002.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  

If the Veteran is found to have a current heart disease disorder (to exclude the already diagnosed hypertension and arrhythmia), then the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cardiovascular disability (excluding the already diagnosed hypertension and arrhythmia) is proximately due to, or the result of, the service-connected traumatic brain injury.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current cardiovascular disability is aggravated by service-connected traumatic brain injury.  The examiner should also opine as to whether it is at least as likely as not that any heart disability found to be present had its onset in service or within one year of his discharge from active duty.

All findings and conclusions should be set forth in a legible report.

2.  Then adjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


